NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 30, 2018*
                                 Decided July 30, 2018 
                                             
                                         Before 
 
                                    DIANE P. WOOD, Chief Judge 
                 
                                    ILANA DIAMOND ROVNER, Circuit Judge 
                 
                                    DIANE S. SYKES, Circuit Judge 
                 
No. 17‐3178 
 
PATRICIA A. WESTMORE and                            Appeal from the United States 
DWIGHT R. WESTMORE,                                 District Court for the Western District 
      Plaintiffs‐Appellants,                        of Wisconsin. 
                                                     
      v.                                            No. 14‐CV‐861‐wmc 
                                                     
DAVID HYDE, et al.,                                 William M. Conley, 
      Defendants‐Appellees.                         Judge. 
                                              

                                       O R D E R 

            Patricia and Dwight Westmore sued local officers in Ashland County, Wisconsin, 
after the officers removed from the Westmores’ farm four abused horses and 
euthanized a nearly dead donkey. The Westmores assert that the seizures violated the 
Fourth Amendment and their right to due process under the Fourteenth Amendment. 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and the record adequately present the facts and legal arguments, and oral argument 
would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3178                                                                           Page 2 
 
The district court dismissed the due‐process claim at summary judgment, and a jury 
ruled against the Westmores on their Fourth Amendment claims. Because the record 
supports reasonable cause for the seizure and the Westmores received all the process 
that they were due, we affirm the judgment. 
        
       The case begins with an investigation of animal abuse. In December 2013, 
Callae Hyde, Ashland County’s humane officer, dispatched her husband David—
himself an animal‐control officer—to investigate a report of abuse at the Westmores’ 
farm. David and a sheriff’s deputy named Terri Provost entered the farm without a 
warrant, but believing that they had Patricia’s consent to a search. They discovered a 
mortally ill donkey and four horses that were malnourished, dehydrated, and 
unsheltered from the winter weather. Wisconsin law authorizes county officials to seize 
animals from their owners where “reasonable grounds” exist to believe that the animals 
are deprived of adequate food, water, or shelter. See WIS. STAT. §§ 173.21(1)(a), 951.13, 
951.14. Two veterinarians were summoned to examine the animals. They opined that 
the animals were in imminent danger of death, so the two officers seized the horses. 
The officers had the donkey euthanized because the veterinarians said that it was so 
near death that euthanasia was the only way to ease its suffering. 
        
       Two state‐court proceedings came next. First, Patricia petitioned for the horses’ 
return. See WIS. STAT. §§ 173.21(4), 173.23(1). But eventually she stipulated to an order 
dismissing the case. The order provided that the horses would be returned to her and 
that she would reimburse the county for its veterinary and boarding costs. By then one 
of the horses had died in the county’s possession. Second, Patricia was charged with 
five misdemeanor counts of mistreating animals. See WIS. STAT. §§ 951.02, 951.18. Under 
a plea agreement, Patricia pleaded guilty to three charges of animal abuse, the court 
deferred entry of judgment, and the prosecutor moved to dismiss all the charges after 
Patricia completed 18 months of probation. Among other conditions, Patricia had to pay 
restitution to the county and care for her animals while she was on probation. 
        
       This federal lawsuit under 42 U.S.C. § 1983 followed. As relevant here, the 
complaint alleges that Callae and David Hyde and Deputy Sheriff Provost violated 
the Fourth and Fourteenth Amendments. According to the complaint, they violated the 
Fourth Amendment by entering the Westmores’ land and seizing the animals without a 
warrant and by using excessive force against Patricia. They violated the Fourteenth 
Amendment by not providing the Westmores with a hearing before seizing the animals. 
        
No. 17‐3178                                                                               Page 3 
 
        Only part of the case went to trial. The Fourteenth Amendment claims failed at 
summary judgment, the district judge reasoned, because based on the veterinarians’ 
opinions, the officers had to seize the animals swiftly, and post‐deprivation remedies 
satisfied due process. The Fourth Amendment claims advanced to trial to resolve 
whether the Westmores consented to the warrantless search of their property, whether 
exigent circumstances justified that search and the seizure of their animals, and whether 
Deputy Provost used excessive force against Patricia. After a five‐day trial, a jury ruled 
against the Westmores on the Fourth Amendment claims. The Westmores then moved 
for a new trial and asked the judge to reconsider his ruling on their due‐process claim. 
The judge denied the motion, and this appeal followed. 
         
        The Westmores, now proceeding pro se, devote the bulk of their appellate 
submissions to attacking the validity of the veterinarians’ opinions about the health of 
the Westmores’ animals. They attach documents that do not appear to be part of the 
appellate record. The upshot, and their first principal argument, seems to be that, 
because the veterinary opinions were supposedly unreliable, David Hyde and 
Deputy Provost violated the Fourth Amendment by unreasonably relying on them to 
seize the horses and order the donkey euthanized. 
         
        This argument has at least two insuperable problems. First, we may not consider 
materials that are outside the record. See McInnis v. Duncan, 697 F.3d 661, 664–65 
(7th Cir. 2012); McClendon v. Indiana Sugars, Inc., 108 F.3d 789, 795 (7th Cir. 1997). 
Second, non‐medical officers may generally rely on the professional judgment of 
medical professionals without exposing themselves to liability under 42 U.S.C. § 1983.   
See Estate of Perry v. Wenzel, 872 F.3d 439, 458 (7th Cir. 2017); see also Askew v. City of 
Chicago, 440 F.3d 894, 896–97 (7th Cir. 2006) (in making a seizure, police may rely on a 
competent witness’s plausible assertions, even if other information may later cast doubt 
on the witness’s observations). Here two trained and experienced veterinarians both 
examined the animals and told the state officers that the horses were in imminent 
danger of death without intervention and that the donkey must be euthanized to end its 
suffering. Even if the state officers had received an opposing opinion, their reliance on 
the veterinarians’ opinions in seizing the animals complied with the Fourth 
Amendment. 
         
        The Westmores next contend that David’s role in the seizure was unlawful 
because he “did not have authority to carry out an investigation or seizure.” 
This argument seems to be based on Wisconsin law, which authorizes humane officers 
(like David’s spouse, Callae) but not animal‐control officers (like David) to investigate 
No. 17‐3178                                                                             Page 4 
 
animal abuse. See WIS. STAT. § 173.07(2). This argument, too, is meritless for several 
reasons. First, a violation of state law is not a violation of a federal right covered by 
§ 1983. Lennon v. City of Carmel, 865 F.3d 503, 509 (7th Cir. 2017). Second, the state law 
was not offended. It is undisputed that David acted under orders from Callae, whom he 
consulted on the phone during his investigation. Third, Provost, as a deputy sheriff, had 
uncontested authority to investigate allegations of animal abuse. The Westmores do not 
argue that the jury’s verdict for Provost is against the manifest weight of the evidence. 
Nor do they explain how David’s mere presence during this otherwise lawful search 
and seizure could violate their rights.   
         
        Finally, the Westmores renew their argument that due process entitled them to a 
hearing before their donkey was euthanized and their horses were seized. But the 
Westmores received all the process due to them. As we have observed, two trained 
animal‐welfare professionals evaluated the animals on‐site and concurred that their 
immediate seizure was necessary to save them or relieve their suffering. No more 
pre‐deprivation process was due, for two reasons. First, the uncertain value of any 
added pre‐seizure process is outweighed by the government’s compelling need to 
curtail immediately the animals’ suffering and avoid needless deaths. See United Pet 
Supply, Inc. v. City of Chattanooga, 768 F.3d 464, 486–87 (6th Cir. 2014) (concluding that 
removal of animals without hearing did not violate owners’ right to procedural due 
process); Reams v. Irvin, 561 F.3d 1258, 1263–64 (11th Cir. 2009) (same); cf. Siebert v. 
Severino, 256 F.3d 648, 660 (7th Cir. 2001) (concluding that pre‐seizure hearing may have 
been required where animals were removed based on report of “volunteer investigator 
who apparently lacked sufficient knowledge about horses to determine whether 
appropriate care was given”). Second, when a plaintiff concedes that she lacked the 
factual basis necessary for a property interest, due process is not implicated. See Codd v. 
Velger, 429 U.S. 624, 627–28 (1977). Patricia pleaded guilty plea to three counts of 
abusing these animals, and under Wisconsin law this divested her of control over the 
abused animals.   
         
                                                                                   AFFIRMED